

Exhibit 10.9(b)(vii)
PLEXUS CORP.
PERFORMANCE STOCK UNIT AGREEMENT
TO:        
DATE:        
In order to provide additional incentive through stock ownership for certain
officers and key employees of Plexus Corp. (the “Corporation”) and its
subsidiaries, you (the “Grantee”) are hereby granted a performance stock unit
award (“Award”) effective as of __________, 20__ (the “Grant Date”). This Award
is subject to the terms and conditions set forth in this Agreement and in the
Plexus Corp. 2008 Long-Term Incentive Plan (the “Plan”), the terms of which are
incorporated herein by reference.
1.Target Number of Performance Stock Units.
This Award applies to performance stock units that are based upon shares of the
Corporation’s Common Stock (the “Performance Stock Units”). The Performance
Stock Units granted under this Agreement are units that will be reflected in a
book account maintained by the Corporation until they become earned or have been
forfeited. The number of Performance Stock Units at target is as follows:
Number of Performance Stock Units (at target): ______________________
2.    Performance Terms.
(a)    The terms of this Section 2 will apply to your Performance Stock Units
except in so far as Section 3 ("Treatment Upon Termination") or Section 5
("Change in Control") apply.
(b)    The Performance Period for your Performance Stock Units will be the
three-year period commencing ________________, 20__ and ending ________________,
20__. Following the conclusion of the Performance Period, the Committee shall
certify in writing the number of Performance Stock Units which are payable (your
“Final Performance Stock Units”). The Committee will calculate your Final
Performance Stock Units by multiplying your Performance Stock Units (at target)
by the “Performance Factor.” The Performance Factor means a percentage (from
zero to 200%) which is based on the Corporation’s Total Shareholder Return
during the Performance Period compared to the companies in the Russell 3000
Index, determined according to Table 1 of this Agreement.
(c)    All determinations made by the Committee shall be binding and conclusive
on all parties.
3.    Treatment Upon Termination. If your employment with the Corporation
terminates prior to the end of the Performance Period, your Final Performance
Stock Units will be calculated as follows:

1
 

--------------------------------------------------------------------------------



(a)    Death, Disability. In the event your employment terminates during the
Performance Period as a result of your death or disability (as defined in the
Corporation's long-term disability plan), your Final Performance Stock Units
will be based upon the Corporation's Total Shareholder Return through the end of
fiscal quarter preceding your termination of employment and the Award will be
prorated. Your Final Performance Stock Units will be determined by multiplying
your Performance Stock Units (at target) by the Performance Factor by a
fraction, the numerator of which is the number of days elapsed between the
beginning of the Performance Period and the date of your death or disability,
and the denominator of which is the number of days in the Performance Period.
(b)    Retirement. In the event your employment terminates during the
Performance Period without Cause on or after age 55 and after you have been
employed by the Corporation for at least 5 consecutive years immediately prior
to your termination (a "Retirement"), your Final Performance Stock Units will be
based upon the Corporation's Total Shareholder Return for the full Performance
Period and the Award will be prorated based on your date of Retirement. The
Committee will determine your Final Performance Stock Units by multiplying your
Performance Stock Units (at target) by the Performance Factor by a fraction, the
numerator of which is the number of days elapsed between the beginning of the
Performance Period and the date of your Retirement, and the denominator of which
is the number of days in the Performance Period.
(c)    Termination for Cause. In the event your employment is terminated during
the Performance Period for Cause, your Performance Stock Units will be forfeited
immediately.
(d)    Other Termination (Without Cause or Resignation). In the event your
employment terminates during the Performance Period for any other reason, your
Performance Stock Units will be forfeited immediately unless otherwise
determined by the Committee.
4.    Payment of Awards.
Except for payments pursuant to Section 5 ("Change in Control"), your Final
Performance Stock Units shall be paid in the form of Common Stock and all
payments will be made to you within two and a half months after the end of the
Performance Period (or earlier termination of employment pursuant to Section 3).
5.    Change in Control. In the event of a Change in Control:
(a)    The Performance Factor shall be calculated as if the date of the Change
in Control is the last day of the Performance Period. Your Final Performance
Share Units will be equal to the number of Performance Stock Units (at target)
times the calculated Performance Factor.
(b)    Within 15 days following the Change in Control, your Final Performance
Stock Units will be paid in the form of Common Stock or common stock of any
successor corporation; provided that the Corporation may elect to pay an amount
of cash equal to the value of the Common Stock that would otherwise be issued.
The value shall be equal to the number of shares of Common Stock that would be
issued times the Fair Market Value of the Common Stock at the time of the Change
in Control.

2
 

--------------------------------------------------------------------------------



6.    Rights Prior to Payment.
Prior to any payment of the Award, you will not have any right to vote the
Performance Stock Units or to receive credit for cash dividends. You will not be
deemed a stockholder of the Corporation with respect to any of the Performance
Stock Units. The Performance Stock Units may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of prior to payment.
7.    Tax Withholding.
The Corporation shall have the power and right to deduct or withhold, or require
you to remit to the Corporation, an amount sufficient to satisfy Federal, state
and local taxes required by law to be withheld with respect to issuance of
shares under this Agreement. You may make a written election to satisfy this
withholding requirement, in whole or in part, by having the Corporation withhold
shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum marginal total tax which could be imposed on the transaction.
8.    Transfer Restrictions After Issuance.
Under applicable securities laws, you may not be able to sell any shares for a
period of time after issuance, and you must comply with the Corporation’s
Insider Trading Restrictions and Policies. The Corporation’s counsel should be
consulted on your ability to sell your shares under the 1934 Act.
9.    No Employment Agreement Intended.
Neither the establishment of, nor the awarding of Awards under this Plan shall
be construed to create a contract of employment between you and the Corporation
or its subsidiaries; nor does it give you the right to continue in the
employment of the Corporation or its subsidiaries or limit in any way the right
of the Corporation or its subsidiaries to discharge you at any time and without
notice, with or without cause, or to any benefits not specifically provided by
this Plan, or in any manner modify the Corporation’s right to establish, modify,
amend or terminate any profit sharing, retirement or other benefit plans.
10.    Section 409A Compliance.
This Award is intended to comply with the requirements of Section 409A, and
shall be interpreted and administered in accordance with that intent. If any
provision of the Plan or this Agreement would otherwise conflict with or
frustrate this intent, the Committee may adopt such amendments to the Plan and
the Agreement as the Committee deems necessary.
11.    Wisconsin Contract.
This Agreement reflects an Award made in Wisconsin and shall be construed under
the laws of that state without regard to the conflict of laws provision of any
jurisdiction.

3
 

--------------------------------------------------------------------------------



To accept this grant, logon to your E*TRADE account (www.etrade.com). By
accepting this grant online you acknowledge and accept this grant and the terms
and conditions. You also acknowledge receipt of this Performance Stock Unit
Agreement, a copy of the 2008 Long-Term Incentive Plan, and a copy of the
Insider Trading Restrictions and Policies. If this grant is not accepted online
within thirty (30) days from the grant date of this Agreement, this Award will
be deemed refused and may be withdrawn.
PLEXUS CORP.
By: _____________________
    

4
 

--------------------------------------------------------------------------------



Table 1
Determination of Performance Factor


The Performance Factor shall be determined according to the following table:
 
 
 
Relative TSR
 
Payout
Percentile Rank*
 
Performance Factor
 
 
 
 
 
 
 
 
 
 



*TSR shall be based on the percentage increase/decrease from the Initial Price
to the Final Price, and shall reflect the reinvestment of dividends paid (if
any) to Common Shareholders during the Measurement Period.


Note: Payouts for performance between the percentages listed above will be
interpolated.


For purposes of the foregoing calculation:


1.    “Total Shareholder Return” mean the quotient (expressed as a percentage)
obtained by dividing (i)(A) the Final Price, plus (B) the aggregate amount of
dividends paid in respect of a share of Common Stock during the Measurement
Period (assuming reinvestment of the dividends), minus (C) the Initial Price, by
(ii) the Initial Price. The calculation of Total Shareholder Return shall be
adjusted to reflect stock splits, recapitalizations and similar events.


2.    “Initial Price” means the average closing price of Common Stock over the
thirty calendar day period ending on the trading day immediately preceding the
first day of the Performance Period.


3.    “Final Price” means the average closing price of Common Stock over the
thirty calendar day period ending on the last day of the Measurement Period.


4.    "Measurement Period" means the Performance Period; provided that in the
event of the Grantee's termination of employment during the Performance Period
due to the Grantee's death or disability (Section 3(a)), Total Shareholder
Return shall be calculated through the end of the fiscal quarter immediately
preceding the Grantee's termination of employment and in the event of a Change
in Control, Total Shareholder Return shall be calculated through the date of the
Change in Control.


5.    The Total Shareholder Return of Plexus and each of the companies in the
Russell 3000 Index constituent companies shall be determined as those companies
in the Russell 3000 Index at the end of the performance period having a price
history from the beginning of the performance period.

